                               IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

        In Re:                                            :       Bankruptcy No. 19-24789

        KEVIN DAVID TOLEJKO,
                                                          :       Chapter13
                                   Debtor,                :
                                                          :
        KEVIN DAVID TOLEJKO,
                                                          :
                                   Movant,                :
                                                          :
                   v.
                                                          :
        PENNYMAC LOAN SERVICES, LLC,                      :
                                                          :
                                    Respondent.           :

                                      LOSS MITIGATION STATUS REPORT

        This Loss Mitigation Status Report are submitted pursuant to W.PA.LBR9020-4(e)

Part 1. Loss Mitigation Status

       A.      The Loss Mitigation process was commenced by a Loss Mitigation Order dated 02-26-2020
(the"LMO"), entered at document number 31, in the above-captioned case.

      B.           The Debtor is in the midst of filling out the modification packet to submit to the mortgage
company.


Part 2. Loss Mitigation Period

        A.         The Loss Mitigation Period is scheduled to terminate on 06-25-2020 Pursuant to the LMO.




Date: 04/27/2020                                              Signed: /s/Joseph P. Nigro, Esquire

                                                              Joseph P. Nigro, Esquire
                                                              Name of Attorney - Typed
                                                              1330 Old Freeeport Road, Suite 3BF, Pittsburgh,PA 15238
                                                              Postal Address of Attorney
                                                              nigroj@verizon.net
                                                              Email Address of Attorney
                                                              412-471-8118
                                                              Phone Number of Attorney
                                                              PA 47810
                                                              Attorney’s Bar I.D. and State of Admission
